Citation Nr: 9900616	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
disorder, to include chronic laryngitis.

2.  Entitlement to service connection for fainting and 
passing out.

3.  Entitlement to service connection for polyps in the 
colon, to include diverticulosis.

4.  Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for upper respiratory disorder, fainting 
and passing out, polyps in colon, and porphyria cutanea 
tarda, each as secondary to exposure to Agent Orange.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was exposed to Agent Orange in 
service.  He believes that he has an upper respiratory 
infection which is a result of his exposure to Agent Orange 
in Vietnam.  He states that he has fainting spells and will 
pass out, which he attributes to Agent Orange exposure.  He 
states that the polyps in his colon are related to Agent 
Orange exposure.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to service connection for upper respiratory 
disorder, to include chronic laryngitis; fainting and passing 
out, and polyps in the colon, to include diverticulosis, are 
well grounded. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between an upper 
respiratory disorder, to include chronic laryngitis, and 
service or that such disability is related to exposure to 
Agent Orange is not of record.

2.  Fainting or passing out is not a disability for VA 
purposes.

3.  Competent evidence of a nexus between polyps in the 
colon, to include diverticulosis, and service or that such 
disability is related to exposure to Agent Orange is not of 
record.


CONCLUSIONS OF LAW

1.  The claim for service connection for upper respiratory 
disorder, to include chronic laryngitis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for fainting and passing 
out is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for polyps in the colon 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that upper respiratory 
disorder, fainting and passing out, and polyps in the colon 
arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that the appellant was seen in 
April 1969 with complaints of a sinus cold and slight cough, 
which he stated had been present for one and one-half months.  
The physical examination was negative.  The impression was 
upper respiratory infection.  That same month, he was seen 
with complaints of dizziness and lightheadedness and black 
outs, which he stated had occurred 10 to 15 times per day 
for the past three days.  The examiner noted that the 
appellant had received smallpox, plague, and cholera 
vaccinations three days prior.  Examination of the head, 
eyes, ears, nose, and throat was negative.  The lungs were 
clear to percussion and auscultation.  His heart had regular 
rhythm and no murmur.  His abdomen was soft and nontender.  
The impression was that the appellant probably had a minor 
reaction to immunizations.  At separation, clinical 
evaluations of the appellants lungs and chest, and endocrine 
system were normal.  In the report of medical history 
completed by the appellant at that time, he stated yes to 
ever having or having now dizziness or fainting spells, 
chronic or frequent colds, and chronic cough.  

An April 1996 VA outpatient treatment report reveals that the 
appellant was diagnosed with a polyp in his colon.  In June 
1996, the appellant complained of episodes of flushing, skin 
turning red, wheezing, nausea, and sweating.  The provisional 
diagnosis was questionable carcinoid, medullary carcinoma of 
the thyroid, thyroid problem, and questionable 
gastroesophageal reflux.  The examiner noted that results 
were pending.  In July 1996, he was seen for gastroesophageal 
reflux or other laryngeal abnormality.  The appellant 
reported a history of hoarseness for the last six months.  He 
denied dysphagia or sore throat.  There had been no recent 
upper respiratory infection.  He reported nasal congestion in 
the mornings.  He denied heartburn and indigestion.  
Examination of the ears was normal.  He had clear rhinorrhea.  
Examination of the mouth and pharynx was negative.  The 
larynx had slight erythema.  The impression was chronic 
laryngitis.  The examiner noted that there was no evidence of 
gastroesophageal reflux disease.

In an August 1996 treatment report, the VA examiner stated 
that the appellant was following up on an Agent Orange 
registry examination, which was performed in June 1996.  The 
problems identified were episodic attacks of flushing, 
wheezing, nausea, hoarseness, and blood in his stools.  The 
VA examiner stated that a June 1996 endocrinology work-up 
revealed no diagnosis.  The VA examiner noted that a July 
1996 flexible sigmoidoscopy revealed at least one polyp.  The 
VA examiner stated that an examination in July 1996 revealed 
chronic laryngitis and no evidence of gastroesophageal reflux 
disease.  Laboratory data results were consistent with mild 
or treated porphyria cutanea tarda.  The diagnoses were colon 
polyp, diverticulosis, chronic laryngitis, and episodic 
flushing and wheezing attacks with elevation of 
uroporphyrins, consistent with porphyria cutanea tarda.  

The appellant had an RO hearing in June 1997.  He stated that 
he had been given a diagnosis of an upper respiratory 
infection, but was still undergoing testing.  He stated that 
he had episodes of difficulty breathing.  He noted that such 
problem had not been attributed to a common denominator.  He 
stated that when the coughing would begin that it would last 
for 20 minutes to an hour.  He reported that this had started 
in 1992.  The appellant stated that the fainting and passing 
out began in 1992.  He stated that no specific incident would 
cause the fainting, but that the fainting did not occur 
unless he had the respiratory problems.  When asked if the 
polyps on his colon had occurred within one year of service, 
the appellant stated that if they had, he had no knowledge of 
it.  He stated that the polyps were first detected within the 
last year.  The appellant stated that he was a cook in 
Vietnam and that he was in the perimeter of where they 
sprayed Agent Orange.  The appellant reported that he had the 
respiratory problems twice a month and stated that such would 
happen when he was sleeping.

The appellant underwent a VA examination in August 1997.  The 
appellant reported his episodes of dyspnea at night and 
feeling warm from his waist up to his neck.  He stated that 
he would develop facial puffiness and shortness of breath.  
Drinking cold liquid would seem to resolve the problem.  He 
reported that he underwent allergy testing, but that nothing 
was identified.  He reported no chest pain.  The appellant 
stated that he was a long-term smoker of a pack a day for the 
last 35 years.  Upon physical examination, the appellants 
vital signs were normal.  Examination of the head, eyes, 
ears, nose, and throat was unremarkable.  Neck was supple.  
There was no jugular venous distention or lymphadenopathy.  
Lungs were clear to auscultation and percussion.  Heart had a 
regular rate and rhythm with no murmurs, rubs, or gallops.  
S1 and S2 were normal.  Abdomen was soft, nontender, 
nondistended, and there were positive bowel sounds.  
Extremities were without clubbing, cyanosis, or edema.  Chest 
x-rays revealed hyperinflated lung with increased PA diameter 
and evidence of emphysematous changes.  Pulmonary function 
tests showed an FEV-1 of 3.75, 88 percent predicted; FVC of 
5.24, 97 percent of predicted with a ratio of 71, low volume 
was normal.  The impression was normal lung examination.  The 
VA examiner stated that the appellants dyspnea could not be 
contributed to pulmonary disease.

At a separate examination in August 1997, the appellant 
reported that he had passing out episodes that started in 
1992.  He reported that the episodes occurred usually at 
night.  He described his skin turning red and found it 
difficult to breathe and that occasionally, he will pass out.  
He stated that these episodes had been witnessed by his 
sister.  The episodes would not entail shaking, bowel or 
bladder incontinence, or tongue biting.  He stated that they 
happened two to three times per month.  Upon physical 
examination, he was awake, alert, and oriented to person, 
place, and time.  Language was intact.  Recent and remote 
memory were intact.  He followed simple and complex commands.  
Cranial nerves II through XII were intact.  Motor strength 
was 5/5 in the upper extremities and lower extremities 
bilaterally.  Sensory was intact bilaterally to light touch 
and pinprick.  Coordination, finger-to-nose, rapid 
alternating movements, and heel-to-shin were all intact 
bilaterally.  Deep tendon reflexes were equal and 
symmetrical.  Gait was stable.  Both toes were downgoing.  
The VA examiner stated that there were no tics or choreiform 
type movements.  The diagnosis was that fainting and passing 
out were not typical for a neurologic disease.

In an August 1997 general medical examination report, the VA 
examiner gave the appellant a diagnosis of gastroesophageal 
reflux symptoms, but noted that the fainting and passing out 
were not considered to be a part of that diagnosis.  The 
appellant had reported an episode where he passed out in 
front of his sister and regained consciousness a few seconds 
later.  The VA examiner stated that the etiology of the 
single episode of syncope was unknown and was not judged in 
any way to be associated with Agent Orange exposure.  

The appellant underwent an examination of his intestines in 
August 1997.  The VA examiner noted that the appellant felt 
that the colon polyps were related to exposure to Agent 
Orange.  The VA examiner stated that the appellant had 
evidence of mild anemia, but no evidence of malnutrition.  
There was no nausea, diarrhea and/or constipation, and no 
bowel or abdominal disturbances.  The VA examiner noted that 
an August 1996 colonoscopy revealed diverticulosis, polyp at 
25 centimeters, small polyp, which was a hyperplastic polyp 
with adenomatous changes.  The VA examiner stated that the 
appellant had an air contrast barium in December 1996 which 
revealed diverticulosis of the entire colon.  The diagnoses 
were history of colon polyps and diverticulosis.  As to the 
diagnosis of history of colon polyps, the VA examiner stated 
that they were not related to Agent Orange exposure.  As to 
the diagnosis of diverticulosis, the VA examiner stated that 
it was active and the result of the appellants dietary 
habits and not due to Agent Orange exposure.


I.  Upper respiratory infection

The claim for upper respiratory infection, to include chronic 
laryngitis is not well grounded.  The appellant has alleged 
that he has an upper respiratory infection which is related 
to his exposure to Agent Orange.  He was diagnosed with upper 
respiratory infection in service and has been diagnosed with 
chronic laryngitis following service.  The first diagnosis of 
chronic laryngitis was in 1996, approximately 26 years 
following service.  When examined in August 1997, he had a 
normal lung examination, and the VA examiner stated that the 
appellants dyspnea could not be contributed to pulmonary 
disease.  Regardless of such, he was diagnosed with chronic 
laryngitis in 1996.  The appellant has not brought forth 
evidence of a positive relationship between the diagnosis of 
chronic laryngitis and service nor has he brought forth 
evidence of a positive relationship between chronic 
laryngitis and Agent Orange exposure.  It is important to 
note that the appellant has not claimed that he had 
laryngitis since service and that when he was seen in 1996, 
he reported that there was only a six-month history of 
laryngitis.  This constitutes negative evidence that chronic 
laryngitis was incurred in service.

However, 38 C.F.R. § 3.307(a)(6) (1998) could provide 
presumptive service connection for conditions resulting from 
exposure to Agent Orange, but only for those conditions 
explicitly demonstrated to be associated with exposure to 
certain herbicidal agents.  Chronic laryngitis is not a 
condition for which presumptive service connection is 
permitted under the regulation.  

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnosis of chronic 
laryngitis and a disease or injury in service or to exposure 
to Agent Orange, and, therefore, the claim is not well 
grounded.  See Caluza, supra.  Although the appellant has 
stated that he believes that his problems are related to 
Agent Orange, he is a lay person and his opinion is not 
competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. 
App. at 494.  The appellants own, unsupported opinion does 
not give rise to a well-grounded claim.


II.  Fainting and passing out

The appellants claim for fainting and passing out is not 
well grounded.  In April 1969, the appellant was seen with 
complaints of dizziness, lightheadedness, and blacking out.  
The examiner determined that such symptoms were a result of 
immunizations he had been given three days prior.  The 
appellant underwent an examination in August 1997.  He 
reported an episode when he passed out in front of his sister 
and lost consciousness for a few seconds.  A VA examiner 
stated that the appellants fainting and passing out were not 
typical for a neurologic disease.  In a separate examination 
report, the VA examiner stated that the etiology of the 
single episode of syncope was unknown and was not judged in 
any way to be associated with Agent Orange exposure.  Such is 
negative evidence for a claim for service connection for 
fainting and passing out as a result of exposure to Agent 
Orange.

However, it must be noted that fainting and passing out are 
not conditions for which service connection may be granted.  
Service connection is warranted for a [d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . 38 
U.S.C.A. §§ 1110, 1131.  The inservice notation of the 
fainting was related to the appellants receiving 
vaccinations.  Since service, there is no evidence of 
continuity of symptomatology and no competent professional 
has related the remote post-service complaints to the 
inservice events.  The current notation of fainting and/or 
passing out does not establish that there is a disability 
resulting from an injury or a disease.  See ibid.  Absent a 
disease or injury, service connection may not be granted and 
thus the claim for service connection for fainting and 
passing out is not well grounded and must be denied.  
Additionally, under 38 C.F.R. § 3.307(a)(6), fainting and 
passing out are not conditions explicitly demonstrated to be 
associated with exposure to certain herbicidal agents.

Stated differently, the Board is presented with a remote post 
service complaint of passing out or fainting that has not 
been attributed to a disease or an injury, any incident of 
service or exposure to Agent Orange.  Based on such facts, 
the claim is not well grounded.

III.  Polyps in the colon

The claim for polyps in the colon is not well grounded.  At 
the RO hearing, the appellant noted that if he had polyps in 
his colon in service, that he was unaware of it.  His 
contention is that the polyps were due to exposure to Agent 
Orange.  The appellant has also been given a diagnosis of 
diverticulosis.  The appellant has not brought forth evidence 
of a positive relationship between the diagnosis of polyps in 
his colon and diverticulosis and service or a positive 
relationship between the diagnoses and exposure Agent Orange.  
In fact, there is negative evidence.  When examined in August 
1997, the VA examiner stated that the polyps were not related 
to Agent Orange exposure and that the diverticulosis was the 
result of the appellants dietary habits and not due to Agent 
Orange exposure.  Additionally, under 38 C.F.R. § 
3.307(a)(6), polyps of the colon and diverticulosis are not 
conditions explicitly demonstrated to be associated with 
exposure to certain herbicidal agents.

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnoses of polyps 
in the colon and diverticulosis and a disease or injury in 
service or to exposure to Agent Orange, and, therefore, the 
claim is not well grounded.  See Caluza, supra.  Although the 
appellant has stated that he believes that his polyps are 
related to Agent Orange, he is a lay person and his opinion 
is not competent.  See Layno, 6 Vet. App. at 470; Espiritu, 
2 Vet. App. at 494.  The appellants own, unsupported opinion 
does not give rise to a well-grounded claim.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application. This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in November 1996 and two supplemental 
statements of the case in October 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VAs duty is just what it states, a duty to 
assist, not a duty to prove a claim.

The Board notes that the appellants representative, in the 
informal hearing presentation, stated that if the Board found 
the current claims not well grounded that the Board should 
determine whether the RO followed the M21-1 substantive rules 
requiring that full development of all claims be undertaken 
prior to the well grounded determination.  See ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), Part III,  1.03(a), Part VI, 
 2.10(f).

First, the Board notes that it is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  
38 C.F.R. § 19.5 (1998).  However, the Board is specifically 
not bound by VA manuals, circulars, or other administrative 
issues.  Id.  Moreover, the cited provisions of M21-1 have 
not been promulgated pursuant to the regulatory requirements 
of 38 C.F.R. § 1.12 (1998).  See also 61 Fed. Reg. 11309 
(1996) (deleting 38 C.F.R. § 1.551 (1995)).

Second, the cited provisions of M21-1 that require full 
development of a claim during the pendency of a determination 
on the threshold issue of well-groundedness do not stand for 
the proposition that the duty to assist extends to claims 
that are not well grounded.

Third, VA has complied with any policy implicit or explicit 
in M21-1 regarding development of non-well-grounded claims by 
attempting to obtain the evidence relied upon by the 
appellant and by informing him of the evidence needed.  
Neither the appellant nor his representative have identified 
one piece of evidence that VA should have obtained but did 
not.  Additionally, neither has pointed to any development 
that should have been done but was not.  The Board finds that 
the ROs development of the evidence in this case was as full 
and thorough and that the RO has sought all available avenues 
of obtaining evidence on the appellants behalf.  

Although the RO did not specifically state that it denied the 
appellants service connection claims for upper respiratory 
infection, to include chronic laryngitis; fainting and 
passing out; and polyps in the colon, to include 
diverticulosis, on the basis that they were not well 
grounded, the Board concludes that this was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the one of the 
issues on appeal on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.

ORDER

Service connection for upper respiratory disorder, to include 
chronic laryngitis; fainting and passing out; and polyps in 
the colon, to include diverticulosis, is denied.


REMAND

The appellant has a diagnosis of porphyria cutanea tarda.  
Porphyria cutanea tarda is one of the conditions explicitly 
demonstrated to be associated with exposure to certain 
herbicidal agents.  See 38 C.F.R. § 3.307(a)(6).  More 
importantly, the file contains a provisional diagnosis of 
PCT (Agent Orange induced).  The notation raises a well 
grounded claim not because of presumptive service connection 
but rather the provisions of 38 C.F.R. § 3.303(d) (1998). 

The Board finds that a medical opinion is necessary as to the 
etiology of the appellants diagnosis of porphyria cutanea 
tarda.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination for to determine the 
etiology of the diagnosis of porphyria 
cutanea tarda.  The examiner should be 
provided with the appellants claims 
folder and must review the veterans 
medical history prior to conducting the 
examination.  The VA examiner is to state 
whether it is as at least likely as not 
that the porphyria cutanea tarda is a 
result of exposure to Agent Orange.  The 
VA examiner should state the basis for 
his/her determination.  The examination 
report should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for an 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
